DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims in the reply filed on 4/1/2022 is acknowledged.

Claims 18-20 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, III, and IV claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because “web" comprises a polymer film and hence no structure such as a woven or knitted structure is present.  
Claim 14 is indefinite because claim 14 is defined in terms of a product by process definition.  However, this process (for example the type of twin screw extruder) does not appear to be observable in the product.  Hence, this claim does not appear to add a restriction to claim 13 from which it depends.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al., International Publication No. WO/2020/076749 (hereinafter referred to as Peters – for citation purposes USPG-Pub No. 2021/0395446 is being used).  
Regarding claims 1-4, 7 and 18, Peters discloses crystallizable shrinkable films and thermoformable film(s) or sheet(s) (thermoformed web as recited in claim 1) (see Abstract) having one or more thermoformed cavities contained therein (as recited in claim 1) (Para. [0243]) comprising blends of polymers, such as, from 5 to 95 wt% polyester compositions which comprise residues of terephthalic acid, neopentyl glycol (NRG), 1,4-cyclohexanedimethanol (CHDM), ethylene glycol (EG), and diethylene glycol (DEG) (Para. [0008]-[0009]).  
Peters more specifically in paragraphs 0024-0040 discloses a blend of polyester compositions comprising, 20-95% of at least one amorphous polyester which comprises:  (a) a dicarboxylic acid component comprising:  (i) about 70 to about 100 mole% of terephthalic acid residues; (ii) about 0 to about 30 mole % of aromatic and/or aliphatic dicarboxylic acid residues having up to 20 carbon atoms; and (b) a diol component comprising:  about 60 mole% or greater of ethylene glycol residues and about 40 mole% or less of other glycols comprising one or more of:  (i) about 0 to less than about 40 mole% of neopentyl glycol residues; (ii) about 0 to less than about 40 mole% of 1,4-cyclohexanedimethanol residues; (iii) about 0 to less than about 15 mole% of total diethylene glycol residues in the final polyester composition; wherein the total mole % of the dicarboxylic acid component is 100 mole%, and wherein the total mole% of the diol component is 100 mole%; and wherein (1) and (2) are different and 5 to 80% of at least one crystallizable polyester wherein the polyester portions (the amorphous compositions and the crystallizable compositions) of the polyester blend compositions useful in this disclosure can be made by process in homogenous solution (as recited in claims 1-4 and 7).      
Peters discloses all the limitations discussed above including ranges that overlap and encompass those recited in claim 1 for the copolyester and residual components.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
     
	Regarding claim 5, In paragraph 0308 Peters discloses, the glass transition temperature and the strain induced crystalline melting points (Tg and Tm respectively) of the polyesters were determined using a TA DSC 2920 from Thermal Analyst Instruments at a scan rate of 20°C/min. Tm was measured on the first heat of stretched samples and Tg was measured during the 2nd heating step. Additionally, samples could be crystallized in a forced air oven at 165°C for 30 minutes and then analyzed with DSC. For all samples, a crystalline melting point is typically NOT present during the second heat of the DSC scan with a heating rate of 20°C/min.
	Regarding claim 6, see discussion above.  
	Regarding claim 8, see discussion above from paragraph 0243 of Peters.  
	Regarding claim 9, the blend compositions have a crystalline melting point in the range of about 200 to about 255°C (Para. [0096]).   
Regarding claim 10, the oriented films or shrink films of Peters comprise polyesters/polyester compositions wherein the polyester has a Tg of 60 to 80°C (Para. [0225]).  
Regarding claims 11 and 13-16, Peters discloses the polyesters are made into films using any method known in the art to produce films from polyesters, for example, solution casting, extrusion, compression molding, or calendering.  The as-extruded (or as-formed) film is then oriented in one or more directions.  This orientation of the films can be performed by any method known in the art using standard orientation conditions.  For example, the monoaxially oriented films of the present disclosure can be made from films having a thickness of about 100 to 400 microns, such as, extruded, cast or calendered films, which can be stretched at a ratio of 6.5:1 to 3:1 at a temperature of from the Tg of the film to the Tg+55°C, and which can be stretched to a thickness of 20 to 80 microns.  In one embodiment, the orientation of the initial as extruded film can be performed on a tenter frame according to these orientation conditions (Para. [0250]).   
Regarding claim 12, see Table 3. 
Regarding claim 17, Peters discloses all the limitations of claim 1 and therefore would inherently meet the criterion of claim 17.  
Regarding claims 21-22, Peters in claim 27 discloses, a shrink film, a stretched film, an oriented film, a liddinq film, extrusion blow molded container, extruded sheet, thermoformed sheet, flexible packaging film for stand-up pouches, a label or a sleeve applied to an article of manufacture, a shaped article, a container, a plastic bottle, a glass bottle, packaging, a battery, a hot fill container, an industrial article or an extruded or calendared film, respectively comprising a crystallizable film.  
Regarding claims 23-28, see discussion above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Shih et al., US Patent Application Publication No. 2009/0227735 (Shih) – Shih discloses in examples 1-21 heat-shrinkable films based on compositions comprising various weight ratios of polyester (A) and polyester (B) (including a 50/50 blend), and 1 wt% PETG C00235 anti-block concentrate as processing aid. The compositions were made into films by extruding, and then stretching them in the MD direction with different draw ratios. Polyester A contains 100 mole% TA, 3.6 mole% CHDM, 2.6 mole% DEG and 93.8 mole% EG (corresponding to crystalline polyester 1 of present claim 1), and polyester B containing 100 mole% TA, 64.7 mole% EG, 22.8 mole% CHDM, and 12.5 mole% DEG (corresponding to amorphous polyester 2 of present claim 1).
Kim et al., EP Publication No. 2365025 (Kim) – Kim discloses in example 4 (see Table 2) a polyester shrink film made from a composition of two polyesters, Resin 11 containing 100 mole% TA, 80 mole % EG and 20 mole% neopentyl glycol (NPG) (see Table 1) (corresponding to crystalline polyester 1 of present claim 1) and Resin 14 containing 100 mole% TA, 64 mole% EG, 20 mole% NPG and 16 mole% DEG (see Table 1) (corresponding to amorphous polyester 2 of present claim 1), in a weight ratio of 30/70 Resin 11/Resin 14. The polyester composition was melt-extruded to obtain a sheet, which was drawn at 80°C in the main shrinkage direction at a ratio of 4.0 to obtain an oriented film. Both ends in the main shrinkage direction of the oriented film was fixed, and then the fixed film was heat-setted by passing rapidly through a heat-treatment zone whose temperature ranges between 85°C and 105°C to obtain a heat-shrinkable polyester film having a thickness of 40um.
	Takegawa et al., EP Publication No. 1418042 (Takegawa) – Takegawa discloses 
in comparative example 1 a polyester blend comprising 70 wt% polyester B (chip B), 25 wt% polyester C (chip C) and 5 wt% polyester D (chip D). Polyester B contains 100 mole% TA, 67 mole% EG, 32 mole% NPG and 1 mole% DEG (corresponding to amorphous polyester 2 of present claim 1), and polyester C contains 100 mole% TA, 99 mole% EG and 1 mol% DEG (corresponding to crystalline polyester 1 of present claim 1).  The mixture was molten and extruded by an uni-axial extruder at 280°C, followed by rapid cooling to yield an un-drawn film of 180 um in thickness. The un-drawn film was preheated at 88 °C for 10 seconds, and drawn in the widthwise direction at 75°C 4.0 times longer than the un-drawn film with use of the tenter. Next, heat-treatment was performed at 79°C for 10 seconds. Thus, obtained was a heat-shrinkable polyester film having a thickness of 45 um.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771